ACCEPTED
                                                      Print or Print to SAVE AS PDF.                                                     08-21-00060-CV
                                                                                                                             EIGHTH COURT OF APPEALS
                                        08-21-00060-CV                                                                                  EL PASO, TEXAS
Appellate Docket Number: 08-21-00060-CV                                                                                                4/26/2021 8:41 AM
                                                                                                                                  ELIZABETH G. FLORES
     Appellate Case Style: Sai Monahans Brother Hospitality, LLC                                                                                  CLERK
                      Vs. Monahans Economic Development Corporation
Companion
  Case(s):
Amended/Corrected Statement                                                                                              FILED IN
                                                                                                               8th COURT OF APPEALS
                                            DOCKETING STATEMENT (Civil) EL PASO, TEXAS
                                              Appellate Court: Select                                          4/26/2021 8:41:35 AM
                         (to be filed in the court of appeals upon perfection of appeal under                       TRAP 32)
                                                                                                               ELIZABETH       G. FLORES
                                                                                                                          Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.

I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                     Select
Name:                                                                     Name:
        Pro Se                                                            Bar No.
If Pro Se Party, enter the following information:                         Firm/Agency:
Address:                                                                  Address 1:
City/State/Zip:                                                           Address 2:
Tel.                      Ext.           Fax:                             City/State/Zip:
Email:                                                                    Tel.                       Ext.           Fax:
II. Appellant Attorney(s)                                                 Email:
   Lead Attorney                    Retained Attorney                         Lead Attorney                     Select
Name: Marty Price                                                         Name:
Bar No. 16302300
                                                                          Bar No.
Firm/Agency:
                                                                          Firm/Agency:
Address 1: 2514 Boll Street                                               Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip: Dallas, Texas 75204                                       City/State/Zip:
Tel. (214) 871-1386       Ext.           Fax:
                                                                          Tel.                       Ext.           Fax:
Email: martyprice@martyprice.com
                                                                          Email:
   Lead Attorney                     Retained Attorney
                                                                              Lead Attorney                     Select
Name: Matthew J. Kita
                                                                          Name:
Bar No. 24050883
                                                                          Bar No.
Firm/Agency:
                                                                          Firm/Agency:
Address 1: 3110 Webb Avenue, Suite 150
                                                                          Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip: Dallas, Texas 75205
                                                                          City/State/Zip:
Tel. (214) 699-1863       Ext.           Fax:
                                                                          Tel.                       Ext.           Fax:
Email: matt@mattkita.com
                                                                          Email:

                                                                  Page 1 of 11
III. Appellee                                                                 IV. Appellee Attorney(s) - Continued
       Person       Organization                                                 Lead Attorney          Select
         City of Monahans, Monahans Economic Development Corporation
Name:                                                                         Name:
        Pro Se                                                                Bar No.
If Pro Se Party, enter the following information:                             Firm/Agency:
Address:                                                                      Address 1:
City/State/Zip:                                                               Address 2:
Tel.                         Ext.             Fax:                            City/State/Zip:
Email:                                                                        Tel.               Ext.       Fax:
                                                                              Email:
IV. Appellee Attorney(s)
   Lead Attorney                         Retained Attorney                       Lead Attorney          Select

Name: Aaron Dorfner                                                           Name:
Bar No. 24040824                                                              Bar No.
Firm/Agency: Cotton, Bledsoe, Tighe & Dawson                                  Firm/Agency:
Address 1: P.O. Box 2776                                                      Address 1:
Address 2:                                                                    Address 2:
City/State/Zip: Midland, Texas 79702                                          City/State/Zip:
Tel. (437) 684-5782          Ext.             Fax:                            Tel.               Ext.       Fax:
Email: adorfner@cbtd.com                                                      Email:


   Lead Attorney                         Select                                  Lead Attorney          Select

Name:                                                                         Name:
Bar No.                                                                       Bar No.
Firm/Agency:                                                                  Firm/Agency:
Address 1:                                                                    Address 1:
Address 2:                                                                    Address 2:
City/State/Zip:                                                               City/State/Zip:
Tel.                         Ext.             Fax:                            Tel.               Ext.       Fax:
Email:                                                                        Email:




                                                                       Page 2 of 11
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Real Property
Date Order or Judgment signed: 03/29/2021              Type of Judgment: Dismissal
Date Notice of Appeal filed in Trial Court:
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?        Yes   No


VI. Actions Extending Time to Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed:
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 11
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?               Yes      No
    If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                       Yes      No
If yes, you must also complete and file the Challenge to Constitutionality of
a State Statute form. If yes, date filed:                                              Yes      No
Was there any hearing on appellant’s ability to afford court costs?
    Hearing Date:                                                                      Yes      No
Did trial court sign an order under Texas Rule of Civil Procedure 145?
   Date of Order:
    If yes, trial court finding:      Challenge Sustained        Overruled
VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
           Yes    No
    If yes, please attach a copy of the petition.
    Date bankruptcy filed:
    Bankruptcy Case Number:

IX. Trial Court and Record
Court: 441st District Court                                    Clerk’s Record
County: Ward County                                            Trial Court Clerk: ✔ District           County
Trial Court Docket No. (Cause No.):                            Was Clerk’s record requested? ✔ Yes              No
   20-10-25580-CVW
                                                                   If yes, date requested: April 9, 2021
Trial Court Judge (who tried or disposed of the case):             If no, date it will be requested:
    Name: Rodney W. Satterwhite
                                                               Were payment arrangements made with clerk?
    Address 1: 441st District Court
                                                                    ✔ Yes       No       Indigent
    Address 2:
                                                               (Note: No request required under TRAP 34.5(a),(b).)
    City/State/Zip: Ward County, Texas
    Tel.                  Ext.         Fax:
    Email:




                                                        Page 4 of 11
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?               Yes      No
Was Reporter’s Record requested?                   Yes    No
           If yes, date requested:
           If no, date it will be requested:
Was the Reporter’s Record electronically recorded?              Yes        No
Were payment arrangements made with the court reporter/court recorder?                 Yes       No       Indigent


   Court Reporter                 Court Recorder                      Court Reporter          Court Recorder
   Official                       Substitute                          Official                Substitute
Name: Breck Record                                                Name:
Address 1:                                                        Address 1:
Address 2:                                                        Address 2:
City/State/Zip:                                                   City/State/Zip:
Tel.                       Ext.        Fax:                       Tel.                 Ext.        Fax:
Email:                                                            Email:


X. Supersedeas Bond
Supersedeas bond filed?             Yes       No
       If yes, date filed:
       If no, will file?      Yes      No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?           Yes     No
       If yes, briefly state the basis for your request:




                                                           Page 5 of 11
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify:
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case? Real Property
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):
     Is Plaintiff's petition subject to dismissal due to sovereign immunity based upon Defendants' plea to the
     jurisdiction?


How was the case disposed of? Dismissal was granted.
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages:
    Punitive (or similar) damages:
    Attorney’s fees (trial):
    Attorney’s fees (appellate):
    Other:
       If other, please specify:
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality:




                                                           Page 6 of 11
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 10th, 11th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name: N/A
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 11
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?       Yes     No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes     No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).




                                                        Page 8 of 11
XV. Signature
                                                                      April 26, 2021
Signature of counsel (or Pro Se Party)                                Date

Matthew J. Kita                                                       24050883
Printed Name                                                          State Bar No.

/s/ Matthew J. Kita                                                   Matthew J. Kita
Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:

                                                                      /s/ Matthew J. Kita
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

24050883
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 11
Please enter the following for each person served:
Date Served: April 26, 2021                           Date Served:
Manner Served: eServe                                 Manner Served: Select
Name: Aaron Dorfner                                   Name:
Bar No.                                               Bar No.
Firm/Agency:                                          Firm/Agency:
Address 1:                                            Address 1:
Address 2:                                            Address 2:
City/State/Zip:                                       City/State/Zip:
Tel.                         Ext.   Fax:              Tel.                Ext.   Fax:
         adorfner@cbtd.com
Email:                                                Email:
Party:                                                Party:

Date Served:                                          Date Served:
Manner Served: Select                                 Manner Served: Select
Name:                                                 Name:
Bar No.                                               Bar No.
Firm/Agency:                                          Firm/Agency:
Address 1:                                            Address 1:
Address 2:                                            Address 2:
City/State/Zip:                                       City/State/Zip:
Tel.                         Ext.   Fax:              Tel.                Ext.   Fax:
Email:                                                Email:
Party:                                                Party:

Date Served:
Manner Served: Select
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                         Ext.   Fax:
Email:
Party:




                                               Page 10 of 11
Please enter the following for each person served that is not an attorney for a party:
Date Served:                                            Date Served:
Manner Served: Select                                   Manner Served: Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:

Date Served:                                            Date Served:
Manner Served: Select                                   Manner Served: Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:

Date Served:                                            Date Served:
Manner Served: Select                                   Manner Served: Select
Name:                                                   Name:
Address 1:                                              Address 1:
Address 2:                                              Address 2:
City/State/Zip:                                         City/State/Zip:
Tel.                Ext.                                Tel.                Ext.
Fax:                                                    Fax:
Email:                                                  Email:




                                        Print or Print to SAVE AS PDF.




                                                Page 11 of 11
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Matthew Kita on behalf of Matthew Kita
Bar No. 24050883
matt@mattkita.com
Envelope ID: 52802127
Status as of 4/26/2021 11:02 AM MST

Associated Case Party: Sai Monahans Brother Hospitality, LLC

Name            BarNumber   Email                       TimestampSubmitted     Status

Marty D.Price               martyprice@martyprice.com   4/26/2021 8:41:35 AM   SENT



Associated Case Party: Monahans Economic Development Corporation

Name               BarNumber   Email               TimestampSubmitted Status

Aaron M.Dorfner                adorfner@cbtd.com 4/26/2021 8:41:35 AM     SENT



Associated Case Party: City of Monahans, Texas

Name               BarNumber   Email               TimestampSubmitted Status

Julian E.Whitney               jwhitney@cbtd.com   4/26/2021 8:41:35 AM   SENT